

116 S4835 IS: Protecting America's Economy from the Carbon Bubble Act of 2020
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4835IN THE SENATE OF THE UNITED STATESOctober 21 (legislative day, October 19), 2020Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit bank holding companies from facilitating fossil fuel production from new sources or new or expanded fossil infrastructure that would drive such production, and for other purposes.1.Short titleThis Act may be cited as the Protecting America's Economy from the Carbon Bubble Act of 2020.2.Prohibition on facilitating fossil fuel production from new sourcesThe Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.) is amended by adding at the end the following:15.Prohibition on facilitating fossil fuel production from new sources(a)DefinitionsIn this section—(1)the term financial company means—(A)a bank holding company, savings and loan holding company, or similar institution;(B)a foreign banking organization or company that is treated as a bank holding company under this Act;(C)an insured depository institution, a thrift institution, a savings association, an industrial loan company, or similar institution; or(D)any subsidiary, agency, or affiliate of an entity described in subparagraph (A) or (B);(2)the term fossil fuel means coal, petroleum, natural gas, or any derivative of coal, petroleum, or natural gas that is used for fuel;(3)the term fossil infrastructure means fossil fuel-related projects, including wells, rail infrastructure, pipelines, terminals, refineries, and power plants;(4)the term new sources means—(A)any production in excess of proven developed producing reserves of fossil fuels as of the date of enactment of this section; or(B)new or expanded fossil infrastructure that would facilitate the production described in subparagraph (A); and(5)the term production means extractive or production activities that result in fossil fuels being made available for refining or use.(b)ProhibitionNo financial company may facilitate fossil fuel production, including by—(1)providing loans to, making investments in, or otherwise engaging in any activity that is financial in nature, or incidental to such financial activity, with a fossil fuel company;(2)providing loans to, making investments in, or otherwise engaging in any activity that is financial in nature, or incidental to such financial activity, for a fossil fuel project; (3)taking compensation to arrange or facilitate a transaction that provides funds for fossil fuel production from new sources;(4)securitizing assets that provide funds for fossil fuel production from new sources; (5)entering into a derivatives transaction designed to provide funding for, facilitate, or hedge risks from fossil fuel production from new sources;(6)engaging in any activity that is complementary to a financial activity involving fossil fuel production from new sources, including financing the international trade thereof; or(7)any other form of activity defined by regulators or supervisors of the financial company. (c)Penalties(1)Criminal penalty(A)In generalWhoever knowingly violates any provision of this section or, being a company, violates any regulation or order issued by the Board under this section, shall be imprisoned not more than 1 year, fined not more than $1,000,000 per day for each day during which the violation continues, or both.(B)Intent to deceive, defraud, or profitWhoever, with the intent to deceive, defraud, or profit significantly, knowingly violates any provision of this section shall be imprisoned not more than 5 years, fined not more than $5,000,000 per day for each day during which the violation continues, or both.(2)Prohibition on employmentAny individual who knowingly violates any provision of this section shall be banned from future employment with any bank holding company or publicly traded corporation.(3)Civil monetary penaltyAny company that violates, and any individual who participates in a violation of, any provision of this section, or any regulation or order issued pursuant thereto, shall forfeit all revenues associated with such a violation and pay an additional civil penalty of not more than $25,000 for each day during which the violation continues.(d)Compliance program(1)In generalBanking organizations shall maintain policies and procedures reasonably designed to ensure that relationships with customers or counterparties do not facilitate fossil fuel production from new sources.(2)AttestationThe chief executive officer of each financial company shall comply with an attestation for compliance with this section, subject to such rules as the Board may prescribe that shall be no less strict than those set forth under section 351.20(c) of title 12, Code of Federal Regulations, or any successor regulation. (3)SupervisionThe appropriate Federal banking agency shall supervise the policies and procedures described in this subsection and the implementation of those policies and procedures..